Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
In light of the applicant’s filing of an RCE after allowance for consideration of prior art, the notice of allowance of claims 1-20 is vacated. The prior art to Rovelli et al cited by the applicant is deemed to anticipate the claimed subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovelli et al (“Acquisition Speed-Up Engine for GNSS Signals”).
Rovelli et al (“Acquisition Speed-Up Engine for GNSS Signals”) disclose a method, comprising: at a global navigation satellite system (GNSS) receiver that includes one or more processors and instructions for execution by the one or more processors [see, e.g., Title, Introduction and Section VI on pages 7-8 and FIGs. 1 and 6]: acquiring a signal from a satellite in a global navigation satellite system (GNSS) [see, e.g., Introduction], wherein the signal includes encoded data and a pseudorandom code for the satellite [inherent in a GNSS signal], the acquiring including: for each respective time period of a plurality of time periods: generating a plurality of samples of the signal [Incoming complex base-band signal input to an N-tap delay line providing N samples]; correlating a plurality of segments of the plurality of samples of the signal with segments of a local copy of the pseudorandom code for the satellite [see, e.g., FIG. 1 including the correlation of the N-tap delay line with N samples from the Look-up PRN table], thereby producing a plurality of correlation values for the respective time period [N samples provided at output of correlator “X” ]; performing a discrete Fourier transform (DFT) using, as inputs, the plurality of correlation values for the respective time period, thereby producing a frequency representation of the correlation values for the respective time period [see, e.g., FIG. 1, FRFFT and page 2, col. 2]; combining the frequency representations of the correlation values for the plurality of time periods according to a plurality of data hypotheses, each data hypothesis of the plurality of data hypotheses indicating a possible data pattern for the encoded data in the signal [e.g. each correlation represents a correlation of the data pattern in the received signal to a possible data pattern generated by the local PN generator], to produce combined frequency representations of the correlation values for the plurality of time periods [see e.g. FIG. 1, Resettable Accumulator, coherent summation]; in accordance with a determination that a magnitude of a respective combined frequency representation representations of the correlation values for the plurality of time periods meets predefined criteria [see, e.g. FIG. 1, non-coherent summation and sending to threshold], selecting a frequency corresponding to the magnitude as a tracking frequency for the satellite [if the values of the search space are greater than a certain threshold, a peak is detected, page 4, col. 2]; and determining a position of the GNSS receiver using the acquired signal at least in part by tracking the signal from the satellite using the tracking frequency [which is the intended design purpose of any conventional Global Navigation Satellite System receiver]. Additionally, Rovelli disclose that the frequency spacings are defined by Δf = fs/N wherein N can assume values that are acceptable fractions of the sampled code length. The steps of sampling at a frequency, e.g. fs, and decimating, e.g. the N-tap delay line, represent conventional aspects of signal sampling in a GNSS receiver and does not represent patentability over the prior art since it is conventional to sample the baseband signals, [e.g. vector v of length N] for further processing in segments.  As is well-known in the art of GNSS, at least four satellite signals are required to be acquired and tracked in order to make a position determination in three dimensions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rovelli et al (“Acquisition Speed-Up Engine for GNSS Signals”) in view of Heckler et al (7,902,093).
Rovelli et al teach the subject matter substantially as claimed as set forth above but do not specify the zero-padding technique associated with processing DFT.
Heckler et al disclose the conventionality of zero-padding DFT combining processes in GPS receivers for signal acquisition, see FIGs. 14 and 17 and their descriptions for example. Such processing has computational advantages for bit edge detection. The method reduces consumption of computational resources in a satellite signal receiver. The method includes segmenting a sample of a received global positioning base band vector, segmenting a sample of a replica code/acquisition signal into segments corresponding in length to the segments of the base band vector, circularly correlating segments of the base band vector to zero padded segments of the code/acquisition signal to form a time domain correlation vector, inserting a portion of the time domain correlation vector in a matrix, continuing to correlate circularly the segments of the received signal sample with zero padded segments of the code signal sample until all of the segments in received signal sample have been circularly correlated, dividing rows in the matrix into blocks that are equal to a smallest increment corresponding to a bit edge, sorting the blocks from the divided rows into zero padded blocks, transforming the zero padded blocks into frequency domain columns, summing the frequency domain columns in different combinations to form a plurality of coherent integration matrices for testing possible bit edge locations and bit values.
It would have been obvious to one having ordinary skill in the art to modify Rovelli et al by combining the teachings therein with the teachings of zero-padding a DFT in view of the teachings of Heckler et al to improve bit edge detection of the spread spectrum signals while reducing the computational requirement of the GPS processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646